DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thereby dependent claims 2-14) recites the limitations "the proximal end" and “the distal end” of the first body in line 7 of the claim.  There is insufficient antecedent basis for each of these limitations in the claim.  Appropriate correction is required.
Claim 1 (and thereby dependent claims 2-14) recites the limitations "the proximal end" and “the distal end” of the second body in line 13 of the claim.  There is insufficient antecedent basis for each of these limitations in the claim.  Appropriate correction is required.
Claim 7 recites the limitation "the first surface" of the first body in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3 and 10-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornes (US 2003/0236555) in view of Curtis et al. (US 6,344,042).
Thornes discloses (see Figs. 1-7) a fastening system comprising the following claim limitations:
(claim 1) a first fastener (i.e. “right” button 10 in Fig. 2) having a planar profile (as shown in Figs. 1-2), the first fastener comprising an elongated, first body having a first end, a second end, and a longitudinal axis extending therebetween (as shown in Figs. 1-2); and at least two holes (16) extending through the first body transverse to the longitudinal axis (as shown in Figs. 1-2), the at least two holes (16) being linearly aligned along a center line extending from the proximal end to the distal end (as shown in Figs. 1-2); a second fastener (i.e. “left” button 10 in Fig. 2) comprising an elongated, second body having a first end, a second end, and a longitudinal axis extending therebetween (as shown in Figs. 1-2); at least two holes (16) extending through the second body transverse to the longitudinal axis (as shown in Figs. 1-2), the at least two holes (16) being linearly aligned along a center line extending from the proximal end to the distal end (as shown in Figs. 1-2); and a first suture (18, Fig. 2) having two free ends (i.e. free ends shown on the left in Fig. 2) coupled to the at least two holes (16) of the first and second bodies (10) such that the suture (18) is able to (i.e. capable of) be manipulated to change a distance between the first and second fasteners (10) when the free ends of the suture (18) are pulled (as shown in Fig. 2; see Abstract; [0040]);
(claim 2) wherein the first and second fasteners (10) are made of titanium ([0030]; buttons 10 expressly formed from titanium);
(claim 3) wherein a length, width, and thickness of the first and second fasteners (10, Fig. 2) are the same (as shown in Fig. 2; [0030]; button dimensions are expressly identical);
(claim 10) wherein the first body is generally rectangular in shape (as shown in Figs. 1 and 2);
(claim 11) wherein the second body is generally rectangular in shape (as shown in Figs. 1 and 2); and
(claim 12) wherein both of the first and second bodies are generally rectangular in shape (as shown in Figs. 1 and 2).
Thornes, as applied above, discloses a fastening system comprising all the limitations of the claim except for the second fastener having a curved profile including a first concave surface and a second convex surface, a curvature of the first and second surfaces extending along the longitudinal axis from the first end to the second end, wherein a curvature of the first concave surface of the second body substantially matches a curvature of a top surface of a bone in a direction perpendicular to a long axis of the bone such as a clavicle.  However, Curtis teaches (see Figs. 1-2) a similar system for attaching soft tissue to bone comprising a fastener (1) having a curved profile (as shown in Fig. 2) including a first concave surface (12, Fig. 2) and a second convex surface (10, Fig. 2), a curvature of the first and second surfaces extending along the longitudinal axis (14, Fig. 1) from the first end to the second end (as shown in Figs. 1-2) wherein a curvature of the first concave surface of the second body substantially .

Claims 4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornes in view of Curtis as applied to claim 1 above, and further in view of Struhl (US 2009/0182335).
Thornes in view of Curtis, as applied above, discloses a fastening system comprising all the limitations of the claim except for the first body including a third hole adjacent the first end for receiving a second suture therethrough and a fourth hole adjacent the second end for receiving a third suture therethrough.  However, Struhl teaches (see Figs. 7-12) a similar tissue fastening system (200, Fig. 7) comprising a first body (252b, Fig. 7) including a third hole (254a, Fig. 7) adjacent the first end for receiving a second suture (210) therethrough and a fourth hole (254b, Fig. 7) adjacent the second end for receiving a third suture (212) therethrough in order to beneficially allow for pulling of the second and third sutures to manipulate/swivel the fastener body between horizontal and vertical positions for delivering the fastener body through a bone hole or channel ([0037]-[0038]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Thornes in view of Curtis to have the first body including a third hole adjacent the first end for receiving a second suture therethrough and a fourth hole adjacent the second end for receiving a third suture therethrough in order to beneficially allow for pulling of the second and third sutures to manipulate/swivel the fastener body between horizontal and vertical positions for delivering the fastener body through a bone hole or channel, as taught by Struhl.

Claims 8-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thornes in view of Curtis as applied to claim 1 above, and further in view of Koyfman et al. (US 2005/0149118).
Thornes in view of Curtis, as applied above, discloses a fastening system with free suture ends tied off wherein the knot is located against a first surface of the first body, the first surface corresponding to an outer surface of the surgical fastening device (as expressly shown in Figs. 2 and 6-7; [0040]; [0047]) comprising all the limitations of the claim except for the free ends of the first suture being expressly tied in a half-hitch knot.  However, Koyfman teaches (see Fig. 2A) similar tissue fastening systems for repairing tissue comprising free ends of a first suture (130, Fig. 2A) tied in a half-hitch knot (130, Fig. 2A) in order to beneficially secure the suture of the tissue fastening system in place with a well-known knot while further providing improved knot profile characteristics without sacrificing the strength of the knot ([0039]-[0040]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Thornes in view of Curtis to have the free ends of the first suture tied in a half-hitch knot in order to beneficially secure the suture of the tissue fastening system in place with a well-known knot while further providing improved knot profile characteristics without sacrificing the strength of the knot, as taught by Koyfman.

Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771